Citation Nr: 0812817	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
fracture of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from February 
1983 to February 1986 and in the Coast Guard from July 1987 
to March 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied service connection for a low back disability.  
The veteran timely filed a Notice of Disagreement (NOD) in 
June 2003.  The RO provided a Statement of the Case (SOC) in 
July 2004 and thereafter, in August 2004, the veteran timely 
filed a substantive appeal.  

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board would keep the record 
open for a period of 60 days for the submission of additional 
evidence.  See Hearing Transcript at 2.

During the January 2008 hearing, the veteran contended that 
his claim for service connection for a low back disability 
should include as secondary to his service-connected 
residuals of a fracture of the left tibia.  Specifically, the 
veteran stated that complications from the left tibia 
fracture, to include a left knee disability and an altered 
gait, caused his back disability.  With respect to a claim 
for secondary service connection, the Board notes that 
separate theories in support of a claim for benefits for a 
particular disability does not equate to separate claims for 
benefits for that disability.  Although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  
However, the duties to notify and assist with respect to the 
secondary service connection aspect of the claim, to include 
notification of the applicable law, must be satisfied.  
38 C.F.R. §§ 3.159, 3.310 (2007).  This matter is addressed 
in the remand below. 

The Board also notes that in January 2002, the veteran filed 
a claim for service connection for a left knee condition.  
The RO deferred service connection for this issue in October 
2002 and January 2003.  However, as service connection is in 
effect for residuals of a fracture of the left tibia with 
involvement of the ankle and knee (see, e.g., June 2004 RO 
rating decision), any functional impairment of the knee will 
be considered in rating the residuals of the left tibia 
fracture.

During the hearing, the veteran also raised an informal claim 
of service connection for a right foot disability, to include 
post-operative residuals of a bunionectomy.  Specifically, 
the veteran testified that he filed a claim for service 
connection for his right foot several years ago but never 
received a decision from the RO.  The Board notes that in 
January 2002, the veteran filed a claim for service 
connection for a bunionectomy.  The RO initially deferred 
service connection for bilateral hallux valgus, status post 
residuals of bunionectomy, in October 2002 and January 2003.  
In a March 2003 decision, the RO denied service connection 
for status post right bunionectomy.  The veteran, however, 
failed to file an NOD.  Under these circumstances, the 
veteran's most recent statement on the matter raises an 
informal application to reopen the claim, which is referred 
to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for a low back disability, to include 
as secondary to service-connected residuals of a fracture of 
the left tibia.  38 C.F.R. § 19.9 (2007).  A summation of the 
relevant evidence is set forth below. 





a. Factual Background

Service Medical Records

A December 1982 Report of Physical Examination for Enlistment 
discloses a normal clinical assessment of all systems, to 
include the spine.  The accompanying Report of Medical 
History indicates that the veteran had no recurrent back 
pain.  An April 1987 Report of Physical Examination for 
Enlistment also discloses a normal clinical assessment of all 
systems, except for asymptomatic pes planus.  In the 
accompanying Report of Medical History, the veteran again 
stated that he did not have recurrent back pain.  A July 1987 
training examination Report of Medical History also indicates 
that the veteran denied having recurrent back pain.  The 
veteran's January 1994 Report of Physical Examination for 
Discharge reveals a normal clinical assessment of the spine.  
However, in the Report of Medical History, he claimed to have 
back problems and recurrent back pain.  The clinician noted 
that the veteran reported lower back pain with bending and 
stooping "NCD."  

As noted above, the veteran was on active duty from March 
1983 to March 1986 and again from July 1987 to March 1994, 
for total active duty of approximately 9 & 1/2 years.  In-
service treatment records reveal that the veteran complained 
of back pain in August 1983 after being injured three days 
prior.  There was sensitivity to touch.  Range of motion was 
"good" and strength testing was normal.  The pertinent 
assessment was lower back strain.  The clinician prescribed 
Motrin and hot soaks.

In January 1984, the veteran complained of lower back pain 
for two months' duration.  Upon examination, the clinician 
noted increased lumbar lordosis.  There was full range of 
motion.  An X-ray revealed mild left convex scoliosis and L-5 
within normal limits but "[illegible] a L3-L5 [illegible]."  
The impression was mild lower back pain.  A few days later, 
the veteran complained of lower back pain for one week's 
duration.  The impression was back strain.  The clinician 
recommended no sports activities for five days.

On February 8,1984, the veteran reported back pain for six 
months' duration after hitting it.  Upon examination, the 
clinician noted "back flexion good N-M normal."  An X-ray 
was within normal limits.  The impression was lumbosacral 
sprain.

Service treatment records confirm that the veteran was 
involved in a motorcycle accident on February 29, 1984.  At 
the time, the veteran complained of left leg pain and 
numbness of all toes.  X-rays revealed an open fracture of 
the left tibia.  He was admitted to the hospital for an 
incision and drainage of the left tibia and application of a 
splint.  The veteran was discharged two weeks later. 

In February 1985, the veteran complained of neck and back 
pain after a fall.  Upon examination, tenderness in the right 
[illegible] was noted.  There was full range of motion.  An 
X-ray revealed scoliosis convex to the left with the apex of 
the curve at L3.  There was no evidence of spondylolisthesis, 
spondylolysis, or other osseous abnormalities.  The 
impression was cervical strain.  The clinician prescribed ice 
and massage.

In August 1988, the veteran complained of a sore back, which 
he attributed to playing basketball the previous day.  The 
clinician noted a spasm to the right lumbar-dorsal area with 
an associated decrease in range of motion.  The assessment 
was spasm of the lumbar-sacral area.

A July 1989 in-service X-ray revealed marked scoliosis.  The 
assessment was scoliosis with mechanical back pain.  The 
veteran was referred to physical therapy for flexibility 
exercises.

In December 1989, the veteran complained of lower back pain 
of one day's duration after playing basketball.  He denied 
any injury or known method of trauma.  He also denied any 
past history of back problems.  The clinician noted 
tenderness and the presence of scoliosis.  

In December 1992, the veteran complained of a backache of two 
weeks' duration.  The clinician noted that the range of 
motion was "good."  There was mild tenderness at T7-L1 with 
spasm.  He prescribed rest.

During a November 1993 service examination, the veteran 
reported several years of lower back pain.  The veteran 
related that in the past month he had experienced hip pain.  
Upon examination, the clinician noted scoliosis and 
"[illegible] side of back in lumbar area."  There was no 
tenderness upon palpation.  A lumbar X-ray was within normal 
limits.  The assessment included soft tissue back/hip strain.  
He was prescribed medication.

In February 1994, while still on active duty, the veteran 
complained of chronic lower back pain since the motorcycle 
accident, as well as lumbosacral tightness after short 
interval bending.  He also reported left knee pain and 
indicated that he thought his knee problem was "related to 
compensating for back pain per radiologist, verbally."  Upon 
examination, there was forward flexion to 80 degrees with 
pain, backward bending to 30 degrees with pain, side bending 
(left) to 25 degrees with pain, side bending (right) to 35 
degrees with pain, straight leg raising to 80 degrees 
bilaterally with pain, and rotation to 80 degrees bilaterally 
with pain.  He received restricted duty for thirty days.

February 2003 VA Spine Examination

The veteran complained of lower back pain since 1983.  He 
indicated that his back "trouble[d] him all the time" and 
that he had difficulty standing and sitting down.  He 
indicated that he could no longer work because of his back.  

Upon physical examination, there was 30 degrees of flexion, 
20 degrees of hyperextension, 20 degrees of right lateral 
bending, 20 degrees of left lateral bending, and 30 degrees 
of rotation.  Heel and toe walking was normal.  There was a 
palpable muscle spasm in the left lower back.  The Lasegue 
test was positive at 70 degrees.  Rocking to flex the lower 
extremities in the abdomen produced pain in the lower back.  
An X-ray of the lumbar spine was unremarkable.  The diagnosis 
included low back syndrome.



January  2008 Travel Board Hearing

The veteran stated that during service he broke his left 
tibia in a motorcycle accident, and that as a result of the 
surgery his knee points in a different direction than his 
foot.  He testified that his back pain is caused by having to 
constantly twist his left foot to keep it from banging into 
the opposite leg while walking.  The veteran stated that he 
complained of back pain several times during service.  At the 
time, he attributed the back pain to playing basketball.  He 
testified that he had experienced back problems since 
service.  The veteran acknowledged that he did not have a 
current diagnosis of a back condition and was not currently 
receiving any treatment for his back.

b. Analysis

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
As there is medical evidence of numerous evaluations for low 
back pain during service, several in-service diagnoses of low 
back strain and scoliosis, testimony of back pain over the 
years since the veteran's separation from active duty and a 
post-service diagnosis of low back syndrome, the Board finds 
that a VA examination to determine the nature, etiology or 
approximate onset date of any low back disability that is 
currently present is warranted.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The record was held open for 60 days so that the veteran 
could obtain a medical nexus opinion addressing whether his 
service-connected residuals of a fracture of the left tibia 
with knee and ankle involvement caused or aggravated his low 
back disability.  The record contains no such opinion.  
However, given the medical evidence of record and the 
veteran's contentions on appeal, to include his assertion 
that his low back disability is linked to his service-
connected residuals of a fracture of the left tibia, to 
include a gait disturbance, the Board finds that an opinion 
concerning this contended causal relationship is also 
necessary.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744 (2006); see 
also Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must send the veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) specific to the claim for 
service connection for a low back 
disability, to include as secondary to 
service-connected residuals of a fracture 
of the left tibia with knee and ankle 
involvement.  Specifically, the letter 
should: (a) inform the appellant about the 
information and evidence not of record that 
is necessary to substantiate the claim for 
service connection on direct and secondary 
bases; (b) inform the appellant about the 
information and evidence that VA will seek 
to provide; (c) inform the appellant about 
the information and evidence the appellant 
is expected to provide; and (d) request 
that the appellant provide any evidence in 
the appellant's possession that pertains to 
the claim.  

The AMC/RO should also provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the Court 
of Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006).   

2. The AMC/RO must also notify the veteran 
and his representative of 38 C.F.R. § 
3.310 and an amendment to that regulation, 
effective October 10, 2006, for the 
purpose of implementing the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3. Provide the veteran with a VA 
orthopedic spine examination to determine 
the nature and approximate onset date 
and/or etiology of any low back disability 
that is currently present.  The claims 
file and a copy of this remand must be 
provided to the examiner for study and it 
should state in the report of any 
examination that they have been reviewed 
by the examiner.

Following a review of the relevant 
evidence in the claims file and a copy of 
this remand, obtaining a history from the 
veteran, the clinical examination and any 
tests that are deemed necessary, the 
examiner is requested to answer the 
following questions:

(a) Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any low back 
disability that is currently 
present, to include scoliosis, began 
during service or is etiologically 
related to any incident of active 
service, to include the February 
1984 motorcycle accident?

(b) Is it at least as likely as not 
that the veteran's service-connected 
residuals of a fracture of the left 
tibia with knee and ankle 
involvement, to include any 
secondary altered gait that may be 
present, caused or aggravated any 
low back disability that is 
currently present?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship or a 
finding of aggravation; less likely weighs 
against the claim.

The clinician is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If it is determined that a disability of 
the low back was aggravated by the 
residuals of a left tibia fracture, to the 
extent that is possible, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the nonservice-connected low back 
disability (e.g., slight, moderate) before 
the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion provided.  

4. After completion of any other 
development indicated by the record, the 
AMC/RO must adjudicate the claim for 
service connection for a low back 
disability, to include as secondary to 
service-connected residuals of a fracture 
of the left tibia.  If any benefit sought 
remains denied, the AMC/RO should issue an 
appropriate SOC and provide the veteran 
and his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



